Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1, 3-9 and 11-20 are pending.

Response to Arguments
3.	Applicant's arguments filed on 01/05/2022 have been fully considered and are persuasive. Therefore, the rejection  has been withdrawn.


Claim Rejections - 35 USC § 103


3.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1,4-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tenginakai et al. (US 20140258479 A1) hereinafter referred as Tenginakai in view of Kapur (US 10938660 B1) hereinafter referred as Kapur.

Regarding claims 1,9 and 17 Tenginakai discloses a method comprising: 
identifying a request to update a first switch in a computing network ([see paragraph 0035 and see also Fig. 4] generate a list of switches and select from the list of switches, one or more witches to receive configuration update);
initiating an update to a network configuration for the first switch to divert network traffic from the first switch to a second switch in the computing network ([see paragraph 0038] in response to determining that the health of the first switch is acceptable, the switch advertises 502 to each TOR switch to which it is connected, and to each switch in the group of switches, that it is going out of service.  The management system then shifts 504 network traffic from the first switch to at least one other switch, disconnects the active network connection between the first switch and any network component connected thereto, and the new configuration is applied);
wherein the second switch provides an alternate path for a path provided by the first switch ([ see paragraph 0038] the management system shifts 504 network traffic from the first switch to at least one other switch);
in response to determining that the network traffic has been diverted, initiating an update to the first switch (see paragraph [0038] and Fig. 5:506, the management system then shifts 504 network traffic from the first switch to at least one other switch, disconnects the active network connection between the first switch and any network component connected thereto, and the new configuration is applied 506 to a startup configuration or other configuration of the first switch, without affecting the runtime state of the switch);
Identify startup event for the first switch following the update (see paragraph [0038] and Fig. 5:508, the new configuration is applied 506 to a startup configuration or other configuration of the first switch, without affecting the runtime state of the switch. When the first switch restarts 508, the startup configuration is read, applied, and used as the operation configuration);
in response to the startup event, comparing a first routing table on the first switch to a second routing table on the second switch to determine when the first routing table is updated (see  paragraph [0040] the management system can determine the health of the group of switches by obtaining a snapshot of the network topology before the configuration update and after the configuration update, and comparing the first snapshot and the second snapshot to determine any changes in the network topology. In accordance with an embodiment, changes can include inconsistent connections between layers, switches and/or other components, unexpected or no network traffic at one or more switches and/or devices, inoperable switch, and/or device, among others [0011] verifying the target switch's health after the configuration changes or other such post deployment check, bringing the target switch back in service, among others).
initiating a second update to the network configuration for the first switch to permit ingress data packets at the first switch (see paragraph [0040] the management system can determine the health of the group of switches by obtaining a snapshot of the network topology before the configuration update and after the configuration update, and comparing the first snapshot and the second snapshot to determine any changes in the network topology. In accordance with an embodiment, changes can include inconsistent connections between layers, switches and/or other components, unexpected or no network traffic at one or more switches and/or devices, inoperable switch, and/or device, among others [0011] verifying the target switch's health after the configuration changes or other such post deployment check, bringing the target switch back in service, among other. Further,  [0030] the management system proceeds with shifting traffic away from the switch, applying configuration changes to the switch, and then rebooting the switch. Thereafter, the management system validates the health of the updated switch, shifts traffic back to the switch, and moves on to the next switch in the group of switches to update the configuration of the next switch until each switch receives a configuration update.
Tenginakai discloses claim 1 as recited above. Tenginakai may not explicitly disclose monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch 
However, Kapur discloses monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch ([see col. 18 lines 47-51, col. 21 lines 36-39 and 50-54] initiate the diversion of network traffic from the first network device to the second network device (e.g., to a network device in the same datacenter or to a network device in a different datacenter via datacenter interconnect)…networking maintenance mode controller 315 may monitor status of BGP session(s) between virtual network controller 314 and the network device, and analyze state information associated with the monitored BGP session with the network device… Maintenance mode controller 315 may verify, based on existing state information and/or information received from the network device, that network traffic has been drained and diverted to another device); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tenginakai and include monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch using the teaching of Kapur. One would have been motivated to do so in order to allow operability of the infrastructure while maintaining service availability to avoid loss of traffic, and network devices within the network provided to divert traffic flowing through the devices while they perform maintenance mode operations. 

  Regarding claims 4 and 12, Tenginakai in view of Kapur discloses claim 1 as retied above.  Tenginakai may not explicitly disclose wherein initiating the update to the network configuration for the first switch comprises notifying the first switch to communicate a higher path cost associated.
However, Kapur discloses wherein initiating the update to the network configuration for the first switch comprises notifying the first switch to communicate a higher path cost associated ([see Col. 18, lines 45-65, and see also Figs. 1-2], wherein the initiate the diversion of network traffic from the first network device to the second network device, determined cost threshold of any communication links (e.g., incoming and/or outgoing links) associated with the first network device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tenginakai and include initiating the update to the network configuration for the first switch comprises notifying the first switch to communicate a higher path cost associated using the teaching of Kapur. One would have been motivated to do so in order to in order to allow operability of the infrastructure while maintaining service availability to avoid loss of traffic, and network devices within the network provided to divert traffic flowing through the devices while they perform maintenance mode operations.

Regarding claims 5 and 13, Tenginakai in view of Kapur discloses claim 1 as retied above.  Tenginakai may not explicitly disclose wherein initiating the update to the network configuration for the first switch comprises updating a Link Aggregation Control Protocol (LACP) configuration for one or more computing systems to communicate using the second switch over the first switch. 
However, Kapur discloses wherein initiating the update to the network configuration for the first switch comprises updating a Link Aggregation Control Protocol (LACP) configuration for one or more computing systems to communicate using the second switch over the first switch ([see Col. 36, lines 5-25, and see also Figs. 4], virtual network controller 314 may send commands for one or more of the following to capture snapshot information from network device that includes Link Aggregation Control Protocol (LACP) state of all interface during the PRE-check phase).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tenginakai and include initiating the update to the network configuration for the first switch comprises notifying the first switch to communicate a higher path cost associated using the teaching of Kapur. One would have been motivated to do so in order to allow operability of the infrastructure while maintaining service availability to avoid loss of traffic, and network devices within the network provided to divert traffic flowing through the devices while they perform maintenance mode operations.

Regarding claims 6 and 14, Tenginakai in view of Kapur discloses claim 5 as retied above.  Kapur further discloses wherein the one or more computing systems each host one or more virtual nodes ([see Col. 6, lines 35-40, and see also Fig. 1] virtual network controller 114 provides a 35 high-level controller for configuring and managing routing and switching infrastructure of data center 102).

Regarding claims 7 and 15, Tenginakai in view of Kapur discloses claim 1 as recited above.  Tenginakai further discloses wherein monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch comprises determining when the network traffic from one or more hosts to the first switch meets one or more criteria.  (see paragraph [0035] Once the switches are connected, a management system for the data center receives a request to generate 404 a list of switches that constitute the group of switches, and from the list of switches, one or more switches are selected 406 to receive a configuration update. For example, configuration information, configuration information updates, and/or other information can be deployed to an individual switch, a specific set of switches, to all switches except ignored switches, to all switches expect switches connected by particular links, among others. Upon determining the switches to receive the configuration update, the management system performs a number of checks to determine 408 the health of the group of switches, such as by determining whether each switch in the first layer is connected to an expected number of switches in the second layer (e.g., one or all of the switches in the second layer). For example, in accordance with an embodiment, when a switch in the first layer is not connected to a predetermined number of switches in the second layer (e.g., at least two switches in the second layer), configuration for the selected switch fails, and the configuration is aborted. Additionally, when determining the health of the group of switches, the management system can determine 408 whether any of the host machines connected to the group of switches is connected to only a single switch in the first layer of switches and that there will be no single-homed TOR as a result of taking offline the switch. In accordance with an embodiment, a configuration scheduled for a switch attached to a single homed TOR switch fails, and the configuration for the switch is aborted. Thereafter, based on the results, a list of switches available for configuration deployment can be determined).

Regarding claims 8 and 6, Tenginakai in view of Kapur discloses claim 1 as recited above. Tenginakai may not explicitly disclose wherein monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch comprises determining when the network traffic from one or more other switches to the first switch meets one or more criteria.
However,  Kapur discloses  wherein monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch comprises determining when the network traffic from one or more other switches to the first switch meets one or more criteria (see col 21 lines 31-49 , maintenance mode controller 315 may analyze existing state information associated with the network device and/or information received from the network device. For example, maintenance mode controller 315 may monitor status of BGP session(s) between virtual network controller 314 and the network device, and analyze state information associated with the monitored BGP session with the network device. In some cases, maintenance mode controller 315 may send, to the network device in question, command information that is included in the vendor-specific device information. This command information includes a request for network traffic information associated with traffic flow through the network device. In response to sending this command information, maintenance mode controller 315 may receive, from the network device, the network traffic information associated with the traffic flow through the network device (e.g., based on interface statistics collected by the network device)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tenginakai and include wherein monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch comprises determining when the network traffic from one or more other switches to the first switch meets one or more criteria using the teaching of Kapur. One would have been motivated to do so in order to allow operability of the infrastructure while maintaining service availability to avoid loss of traffic, and network devices within the network provided to divert traffic flowing through the devices while they perform maintenance mode operations.

6. 	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 10938660 B1) hereinafter referred as Kapur in view of and further in view of Tenginakai et al. (US 20140258479 A1) hereinafter referred as Tenginakai

Regarding claim 18, Kapur in view of discloses claim 17 as retied above.  
Kapur further discloses in view of Bajaj discloses claim 17 as recited above. Kapur further discloses monitoring the network traffic for the first switch to determine when the network traffic has been diverted to the second switch ([see col. 14 lines 26-30, see also Fig. 6]); in response to determining that the network traffic has been diverted, initiating an update to the first switch ([see col. 18 lines 47-51, col. 21 lines 36-39 and 50-54]).  may not explicitly disclose identifying a request to update a first switch in a computing network; initiating an update to a network configuration for the first switch to divert network traffic from the first switch to a second switch in the computing network, wherein the second switch provides an alternate path for a path provided by the first switch.  However, Tenginakai discloses identifying a request to update a first switch in a computing network ([see paragraphs 0035, 0043 and see also Fig. 4]); initiating an update to a network configuration for the first switch to divert network traffic from the first switch to a second switch in the computing network wherein the second switch provides an alternate path for a path provided by the first switch ([see paragraph 0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kapur in view of Bajaj and include identifying a request to update a first switch in a computing network; initiating an update to a network configuration for the first switch to divert network traffic from the first switch to a second switch in the computing network, wherein the second switch provides an alternate path for a path provided by the first switch using the teaching of Tenginakai. One would have been motivated to do so in order to revert to a previous configuration state in an effective manner.

Regarding claims 19, Kapur and Bajaj and further in view of Tenginakai discloses the system of claim 18, and Kapur further discloses wherein initiating the second update to the network configuration for the first switch comprises notifying the first switch to communicate a higher path cost associated with the first switch to one or more switches coupled to the first switch ([see col. 18, lines 45-65, and see also Figs. 1-2] wherein the initiate the diversion of network traffic from the first network device to the second network device, determined cost threshold of any communication links (e.g., incoming and/or outgoing links) associated with the first network device).  

Regarding claims 20, Kapur in view of Bajaj and further in view of Tenginakai discloses claim 18 as recited above.  Kapur further discloses wherein initiating the second update to the network configuration for the first switch comprises updating a Link Aggregation Control Protocol (LACP) configuration for one or more computing systems to communicate using the second switch over the first switch ([see col. 36, lines 5-25, and see also Figs. 4, virtual network controller 314 may send commands for one or more of the following to capture snapshot information from network device that includes Link Aggregation Control Protocol (LACP) state of all interface during the PRE-check phase).


7.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tenginakai et al. (US 20140258479 A1) hereinafter referred as Tenginakai in view of Kapur (US 10938660 B1) hereinafter referred as Kapur and  further in view of Ansari et al. (US 20170344703 A1) hereinafter referred as Ansari.

Regarding claims 3 and 11 Tenginakai in view of Kapur discloses identifying startup event for the first switch following the update as recited in claim 1 above. Tenginakai may not explicitly disclose  receiving a notification from the first switch indicating a completion of the update.
However, Ansari discloses receiving a notification from the first switch indicating a completion of the update (see paragraph [0071] and [0166], gateway appliance 10, also referred to herein as “the appliance”… after installing the upgrade at the appliance, package install status message may be sent to the FUM or like functionality to notify the status of the latest upgrade installation. The gateway appliance may be restarted and the patch installation verified. The appliance may also generate a notification 347 that the firmware upgrade patch has been completed which notice is forwarded to the FUM or the like functionality of support network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tenginakai in view of Kapur and include receiving a notification from the first switch indicating a completion of the update using the teaching of Ansari. One would have been motivated to do so in order to provide managed services for supporting and managing the emerging digital home including providing a gateway appliance that can offer managed services to its users to include incorporation of a causation and correlation engine abilities that enable broader services for users.


Conclusion
8. 	 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
(US PGPub 2017/0034047), The multicast management module participates in a multicast tree of a multicast group. The graceful recovery module determines a recovery event and constructs a message indicating the recovery event for a second switch.
(US PGPub US2014/0269254), After performing the upgrade, the first router is rebooted and uses a unique router ID to discover the network topology of an external network coupled to the VR.
.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2457                                                                                                                                                                                                        
                                                                                                                                                                                      
/JONATHAN A BUI/Primary Examiner, Art Unit 2448